Citation Nr: 0320378	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  02-12 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel




INTRODUCTION

The veteran served on active duty from January 1945 to 
February 1946.  He died in February 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).


REMAND

The appellant appeared for a videoconference hearing before 
the Board in January 2003.  Unfortunately, the tape of that 
hearing did not record and a transcription could not be 
obtained.  The appellant was informed of this fact and, in 
June 2003, she submitted a written request for a personal 
hearing before the Board at the RO (Travel Board).  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The appellant should be scheduled for a 
Travel Board hearing at the next 
available opportunity.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the Regional Office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



